Citation Nr: 9912366	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-27 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
with associated "watery eyes," resulting from an 
undiagnosed Persian Gulf-related illness, or on a direct 
basis.

2.  Entitlement to service connection for peripheral 
neuropathy, previously claimed as paralysis and numbness of 
the legs, resulting from an undiagnosed Persian Gulf-related 
illness, or on a direct basis.

3.  Entitlement to service connection for chronic fevers, 
resulting from an undiagnosed Persian Gulf-related illness, 
or on a direct basis.

4.  Entitlement to service connection for chronic memory 
loss, resulting from an undiagnosed Persian Gulf-related 
illness, or on a direct basis.

5.  Entitlement to service connection for a chronic back 
condition, resulting from an undiagnosed Persian Gulf-related 
illness, or on a direct basis.

6.  Entitlement to service connection for chronic rashes of 
the groin and feet, resulting from an undiagnosed Persian 
Gulf-related illness.

7.  Entitlement to service connection for chronic rashes of 
the groin and feet, on a direct basis.

8.  Entitlement to service connection for a chronic blood 
disorder, resulting from an undiagnosed Persian Gulf-related 
illness, or on a direct basis.

9.  Entitlement to service connection for a liver lesion, 
resulting from an undiagnosed Persian Gulf-related illness, 
or on a direct basis.

10.  Entitlement to service connection for a right kidney 
cyst, resulting from an undiagnosed Persian Gulf-related 
illness, or on a direct basis.

11.  Entitlement to service connection for chronic fatigue, 
resulting from an undiagnosed Persian Gulf-related illness, 
or on a direct basis.

12.  Entitlement to service connection for chronic shortness 
of breath, resulting from an undiagnosed Persian Gulf-related 
illness, or on a direct basis.

13.  Entitlement to service connection for chronic dizziness, 
resulting from an undiagnosed Persian Gulf-related illness, 
or on a direct basis.

14.  Entitlement to service connection for chronic joint and 
muscle pain, resulting from an undiagnosed Persian Gulf-
related illness, or on a direct basis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969 and from February 1991 to October 1991.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The present appeal was certified by 
the Montgomery, Alabama, RO.

A VCH was held on February 25, 1999, before Jack W. 
Blasingame, who is a member of the Board's section rendering 
the determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 1998).  The VCH was held with the 
veteran and his representative sitting in Montgomery, 
Alabama, and Mr. Blasingame sitting in Washington, D.C., the 
veteran having consented to have this type of hearing in lieu 
of the requested TBH.  A transcript of the VCH has been 
associated with the claims folder. 

In a March 1998 rating decision, the Montgomery, Alabama, RO 
denied a claim of entitlement to service connection for PTSD.  
The Board notes that, while this issue was not certified for 
appeal, it was addressed by both the veteran and his 
representative at the above VCH.  Since the veteran's 
testimony regarding this issue was offered less than a year 
after he was informed of the RO's denial of the claim for 
service connection for PTSD and the veteran's intent to 
appeal the issue is clear, the Board has construed said 
testimony as the veteran's timely-filed Notice of 
Disagreement with that denial of service connection, and the 
claim is therefore hereby referred back to the RO for the 
preparation of an SOC and any other appropriate action.


FINDINGS OF FACT

1.  The recurrent, episodic, headaches that the veteran has 
been suffering from since he was a child have been diagnosed 
as mixed vascular tension headaches, and it has not been 
shown that this diagnosed disability is causally related to 
service, or that it was aggravated during service.

2.  The numbness of the feet that the veteran has been 
suffering from since he was a child, and which he has said 
that involves the entire legs and also includes temporary 
paralysis, has recently been diagnosed as peripheral 
neuropathy, and it has not been shown that this diagnosed 
disability is causally related to service, or that it was 
aggravated during service.

3.  The record is devoid of objective medical evidence 
showing the manifestation of chronic fevers either during, or 
after, the veteran's period of active duty in the Southwest 
Asia theater of operations resulting from an illness, or a 
combination of illnesses, not attributable to any known 
clinical diagnosis, and it has not been shown that the 
claimed, but unconfirmed and never diagnosed, chronic 
disability manifested by fevers is currently manifested and 
that that disability is causally related to service, or that 
it was aggravated during service.

4.  The memory loss that the veteran reportedly has been 
complaining of since approximately October 1994 has been 
recently diagnosed as an organic brain syndrome and it has 
not been shown that this diagnosed disability is causally 
related to service, or that it was aggravated during service. 

5.  The chronic back condition that the veteran has been 
complaining of since he filed his claim for multiple Persian 
Gulf-related illnesses in February 1994 has recently been 
diagnosed as degenerative joint disease and it has not been 
shown that that diagnosed disability, which is considered a 
chronic disease for VA purposes but was not diagnosed within 
one year after service, is causally related to service, or 
that it was aggravated during service.

6.  The chronic rashes of the groin and feet that the veteran 
has said that he has been suffering from since he returned 
from the Persian Gulf in 1991 have been diagnosed as tinea 
cruris, tinea pedis and dermatitis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chronic headaches, with associated "watery eyes," when 
evaluated both under the undiagnosed Persian Gulf-related 
illness statutory and regulatory provisions and on a direct 
basis, is not plausible or capable of substantiation.  
38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (1998); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

2.  The claim of entitlement to service connection for 
peripheral neuropathy, previously claimed as paralysis and 
numbness of the legs, when evaluated both under the 
undiagnosed Persian Gulf-related illness statutory and 
regulatory provisions and on a direct basis, is not plausible 
or capable of substantiation.  38 U.S.C.A. §§ 1110, 
1117, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  The claim of entitlement to service connection for 
chronic fevers, when evaluated both under the undiagnosed 
Persian Gulf-related illness statutory and regulatory 
provisions and on a direct basis, is not plausible or capable 
of substantiation.  38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

4.  The claim of entitlement to service connection for 
chronic memory loss, when evaluated both under the 
undiagnosed Persian Gulf-related illness statutory and 
regulatory provisions and on a direct basis, is not plausible 
or capable of substantiation.  38 U.S.C.A. §§ 1110, 
1117, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).

5.  The claim of entitlement to service connection for a 
chronic back condition, when evaluated both under the 
undiagnosed Persian Gulf-related illness statutory and 
regulatory provisions and on a direct basis, is not plausible 
or capable of substantiation.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.317 (1998); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

6.  The claim of entitlement to service connection for 
chronic rashes of the groin and feet, when evaluated only 
under the undiagnosed Persian gulf-related illness statutory 
and regulatory provisions, is not plausible or capable of 
substantiation, as it lacks legal merit or entitlement under 
the law.  38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (1998); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for multiple 
conditions and symptoms, including headaches associated with 
"watery eyes," paralysis and numbness of the legs, a blood 
disorder, fevers, memory loss and rashes of the groin and 
feet.  He claims that all the claimed conditions and symptoms 
are chronic in nature, that they started during his period of 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War, or soon thereafter, 
and that, consequently, they should all be service-connected, 
as they all seem to have arisen from an undiagnosed Persian 
Gulf-related illness.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter referred to as "the Court") has defined a 
well grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. § 
5107(a) (West 1991).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Service connection may also be granted on a 
presumptive basis for certain chronic diseases, including 
arthritis, if manifest to a degree of 10 percent or more 
within a year after service discharge.  See, 38 U.S.C.A. 
§§ 1101, 1112 (West 1991); see, also, 38 C.F.R. §§ 3.307, 
3.309 (1998).  Additionally, service connection may be 
granted for any disease or injury diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303 (1998).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  See, 
Caluza, at 506.

In discussing every claimant's duty to submit a claim that is 
well-grounded, i.e., plausible or capable of substantiation, 
the Court has also said that, in cases in which the law and 
not the evidence is dispositive, a claim of entitlement to VA 
benefits shall be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See, in this regard, Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

VA statutes and regulations also provide additional means for 
Persian Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 
3.317 (1998).  In the present case, the record shows that the 
veteran had active military service in Southwest Asia from 
February 1991 to September 1991.  He therefore is considered 
a Persian Gulf veteran for VA disability compensation 
purposes and the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, to be discussed in the following paragraphs, 
apply to the appealed claims for service connection.

VA may pay disability compensation to a Persian Gulf veteran 
who exhibits objective indications of a chronic disability 
that resulted from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more disabling not later than December 31, 2001.  See, 38 
U.S.C.A. § 1117 (West 1991); and 38 C.F.R. § 3.317 (1998).

To qualify for service connection under 38 U.S.C.A. § 1117, 
the claimed disability must be one that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(1998).  The disability must be shown by "objective 
indications of chronic disability," including both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1998).  The disability must have 
existed for six months or more.  Disabilities that exhibit 
intermittent episodes of improvement and worsening over a six 
month period will be considered chronic.  The six month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1998).

Under the above regulation, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to the following:  (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (1998).

First Issue
Entitlement to service connection for chronic headaches,
with associated "watery eyes," resulting from an 
undiagnosed
Persian Gulf-related illness, or on a direct basis:

The record reveals that, on April 4, 1967, less than two 
weeks after his induction for his first period of active 
duty, the veteran complained of frontal headaches.  Three 
days later, he described having had a syncopal episode 
following physical training, accompanied by numbness of the 
hands, feet and shortness of breath.  The impression on this 
second consultation was listed as hyperventilation syndrome 
and tension headaches.

Four days after the above initial consultation, the veteran 
was again seen because of complaints of headaches, which he 
said that he had had for "as long as he can remember."  The 
headaches occurred intermittently and ranged from one per 
month to one per day and had been more frequent since coming 
on duty.  It was noted that the veteran said that his father, 
who had died of a "brain tumor" had also suffered from 
headaches.  The headaches, which were reportedly preceded by 
what the veteran described as "rain drops in front of [the] 
eyes," would spread to behind the eyes and into the temple 
and frontal areas.

The record further reveals that, nine days after the above 
initial consultation, the veteran underwent a neurologic 
consultation.  At that consultation, he said that he had a 
15-year history of 12 to 24 headaches per year, brought on by 
activity, heat, anger, etc.  Their onset was manifested by 
blurry vision, which the veteran described as "like 
raindrops falling," followed five minutes later by supra-
orbital throbbing.  The headaches lasted about eight to ten 
hours, as a rule, and were associated with anorexia, dry 
mouth, numbness of hands and feet, lightheadedness and 
cognizance of "overbreathing."  While the veteran denied a 
family history of migraines, he did say, again, that his 
father died from a tumor and that he had suffered from 
headaches.  The neurological examination was normal, although 
it was noted that the veteran had exotropia (strabismus).  
The impression was listed as vascular headaches, with a 
hyperventilation component, and the neurologist said that "I 
have doubt that we will be able to control his complaint[s] 
of headache[s]."

The service medical records for the veteran's first period of 
active military service also reveal additional complaints, in 
June and July 1967, of headaches, not relieved by medication, 
and another consultation, in August 1967, in which the 
veteran again said that he had a 15-year history of 
generalized headaches, accompanied by visual changes.  
Similar complaints of headaches were recorded in other 
service medical records dated in August 1967 and January and 
July 1968.

Notwithstanding the above, it is noted that, on his medical 
examination for separation from the first period of active 
duty in January 1969, the veteran did not register complaints 
of headaches or watery eyes, his eyes and neurological system 
were clinically evaluated as normal and a diagnosis of 
chronic headaches, with associated watery eyes, was not made.

According to the report of a May 1969 VA medical examination, 
the veteran said that he had a history of frequent, episodic, 
headaches, associated with blurred vision and dizzy spells, 
dating back to when he was 15 years old.

The reports of medical examinations that the veteran 
underwent in March 1982, June 1985 and October 1989 while 
serving in the Alabama National Guard reveal normal clinical 
evaluations of the veteran's neurological system and the 
reports of medical history that the veteran filled out and 
signed in March 1982 and June 1985 reveal that he denied ever 
having had, or currently having, frequent or severe headaches 
or eye trouble.

Both the report of a post-service military medical 
examination that was conducted in February 1995 and the 
report of a comprehensive clinical evaluation that the same 
physician subscribed in April 1995 reveal a diagnosis of 
mixed vascular-tension headaches.  Also, both the report of a 
VA neurologic examination and the report of a private 
psychiatric assessment, both dated in April 1995, reveal 
complaints of migraine headaches, which, according to the 
private report, were daily in occurrence, frontal, preceded 
at times by scotoma and exacerbated by light.

As shown above, the veteran has been diagnosed with migraine 
and mixed vascular-tension headaches and there are no 
objective indications in the record of the actual 
manifestation of the claimed, but unconfirmed, chronic 
"watery eyes."  Since the migraine and mixed vascular 
tension headaches are a diagnosed illness and there are no 
objective indications of the manifestation of "watery eyes" 
as a chronic condition resulting from an undiagnosed illness, 
the Board has no other recourse but to conclude that the 
claim for service connection for chronic headaches, with 
associated "watery eyes," resulting from an undiagnosed 
Persian Gulf-related illness, lacks legal merit or 
entitlement under the law.

Also, insofar as the record is devoid of competent evidence 
demonstrating that the diagnosed vascular headaches had their 
onset, or were aggravated, during service, or that the 
claimed, but unconfirmed "watery eyes" are part of an 
actual chronic disability that had its onset, or was 
aggravated, during service, the Board must also conclude that 
the claim has failed on a direct service connection basis, 
mainly because the Caluza criterion of a nexus between a 
present disability and service has not been met.  As noted 
above, the evidence clearly shows that the veteran's history 
of severe, episodic headaches, preceded even his first period 
of active military service, and there is no evidence in the 
record even suggesting that that disability, or a claimed, 
but unconfirmed, chronic disability manifested by "watery 
eyes," was aggravated during service.

The appealed claim for service connection for chronic 
headaches, with associated "watery eyes" is not plausible 
or capable of substantiation.  As such, it has failed, both 
secondary to an undiagnosed Persian Gulf-related illness and 
on a direct service connection basis and, consequently, it 
must be denied.

Second Issue
Entitlement to service connection for peripheral neuropathy,
previously claimed as paralysis and numbness of the legs,
resulting from an undiagnosed Persian Gulf-related illness, 
or on a direct basis:

As discussed above, the record reveals that the veteran 
complained of numbness in the hands and feet, twice, in April 
1967, a few weeks after being inducted for his first period 
of active military service, and that he said at that time 
that the numbness was part of the 15-year old symptomatology 
that accompanied his pre-service chronic headaches.  No 
additional complaints of numbness, paralysis or any other 
medical condition of the lower extremities were thereafter 
reported in the record until December 1993 when, according to 
a VA outpatient medical record, the veteran reported 
symptomatology that was felt to represent sciatica.   Then, 
when the veteran submitted his claim for multiple conditions 
secondary to an undiagnosed Persian Gulf-related illness in 
February 1994, he said that he suffered from numbness in both 
legs.

According to a July 1994 VA general medical examination, 
there were decreased flexion and extension of the right lower 
extremity and a three-to-six-month history of paresthesias 
over the body, with "weakness [in the] legs and [associated] 
trouble."

According to the report of an April 1995 VA neurological 
examination, the veteran said that during the past two years, 
he had started awakening in the morning, not being able to 
move from the waist down.  He would lay down and would be 
able to move the legs in five to ten minutes.  Initially, the 
episodes had been occurring at a rate of two to three per 
week, but the frequency had decreased to one or two per 
month.  The subscribing neurologist noted that the veteran 
had multiple somatic complaints, including weakness of the 
lower extremities upon awakening, which he said possibly 
represented a "sleep paralysis (normal physiologic 
variant)," with a psychiatric or psychological ("?"), 
rather than organic, etiology.

The lack of an actual diagnosis regarding the symptoms of 
numbness and/or paralysis of the legs was still a fact as of 
February 1995, when the report of the medical examination 
that was conducted at that time revealed that the veteran had 
diffuse weakness of the lower extremities upon awakening, but 
with no neurological disease diagnosed.  In his report of 
April 1995, the same physician then listed the pertinent 
"diagnosis" as "weakness, paresthesias, legs."  Also, 
according to the report of an April 1995 private neurological 
(electromagnetic) study that was conducted secondary to the 
complaints of diffuse weakness and paresthesias, the EMG and 
NCS studies of the multiple muscles in both lower extremities 
were negative for a lower motor neuron disorder or myopathy.

Notwithstanding the above, the report of the December 1996 VA 
general medical examination reveals that there was decreased 
flexion in all the extremities, with complaints of the legs 
feeling tired and weak, and the diagnoses listed include 
peripheral neuropathy. 

As shown above, the veteran has been diagnosed with 
peripheral neuropathy.  Since this is a diagnosed illness and 
§ 3.317 specifically requires that the chronic disability be 
the result of an unknown, or undiagnosed, illness, the Board 
has no other recourse but to conclude that the claim for 
service connection for peripheral neuropathy, previously 
claimed as paralysis and numbness of the legs, resulting from 
an undiagnosed Persian Gulf-related illness, lacks legal 
merit or entitlement under the law.

Also, insofar as the record is devoid of competent evidence 
demonstrating that the diagnosed peripheral neuropathy had 
its onset, or was aggravated, during service, the Board must 
also conclude that the claim has failed on a direct service 
connection basis.  As noted above, the disability was first 
diagnosed more than five years after the veteran's separation 
from active military service and no competent medical 
evidence establishing the necessary nexus between that 
disability and service is of record.  In fact, it only 
appears that the disability may have even preceded the 
veteran's first period of active military service, even 
though it was formally diagnosed many years afterwards.

The appealed claim for service connection for peripheral 
neuropathy, previously claimed as paralysis and numbness of 
the legs is not plausible or capable of substantiation.  As 
such, it has failed, both secondary to an undiagnosed Persian 
Gulf-related illness and on a direct service connection basis 
and, consequently, it must be denied.

Third Issue
Entitlement to service connection for chronic fevers, 
resulting from
an undiagnosed Persian Gulf-related illness, or on a direct 
basis:

The service medical records for the veteran's first period of 
active military service reveal no evidence of the 
manifestation of chronic fevers at any time and the report of 
the May 1969 VA medical examination is silent as to any such 
condition or complaints.

No evidence of chronic fevers during the veteran's second 
period of active military service is of record, either, and, 
while it is noted that the symptoms that the veteran 
presented when he was admitted for an eight-day VA 
hospitalization in September 1993 included fever, it was 
noted in the VA discharge summary that was prepared several 
weeks later, in October 1993, that he had been found to have 
an upper respiratory infection and that, upon discharge, he 
had clinically improved and could resume pre-hospitalization 
activity.

No evidence of the alleged chronicity of the claimed 
"fevers" is of record and, in this regard, it is noted 
that, other than in the above episode of fever associated to 
an upper respiratory infection in September 1993, the medical 
records produced after the veteran was discharged from his 
second period of active military service do not reveal that 
the veteran has been suffering from chronic fevers, other 
than by history. 

Insofar as there are no objective indications in the record 
of the manifestation of a chronic disability manifested by 
fevers, resulting from an undiagnosed Persian Gulf-related 
illness, the Board has no other recourse but to conclude that 
that the claim for service connection for chronic fevers, 
resulting from an undiagnosed Persian Gulf-related illness, 
lacks legal merit or entitlement under the law.

Also, insofar as the record is devoid of competent evidence 
demonstrating that the claimed, but unconfirmed and never 
diagnosed, disability manifested by fevers, had its onset, or 
was aggravated, during service, the Board must also conclude 
that the claim has failed on a direct service connection 
basis.

The appealed claim for service connection for chronic fevers 
is not plausible or capable of substantiation.  As such, it 
has failed, both secondary to an undiagnosed Persian Gulf-
related illness and on a direct service connection basis and, 
consequently, it must be denied.

Fourth Issue
Entitlement to service connection for chronic memory loss, 
resulting from
an undiagnosed Persian Gulf-related illness, or on a direct 
basis:

The service medical records for the veteran's first period of 
active military service reveal no evidence of the 
manifestation of chronic memory loss at any time and the 
report of the May 1969 VA medical examination is silent as to 
any such condition or complaints.

The earliest evidence of memory problems in the record is 
contained in a private medical statement dated in January 
1995, in which the subscribing physician said that the 
veteran had been a patient of his since October 1994 and that 
his several complaints included forgetfulness.  Then, it is 
noted that, in a report of medical history that the veteran 
filled out and signed in February 1995, the veteran said that 
he had had, or frequently had, loss of memory or amnesia and, 
apparently pursuant to these complaints, the physician who 
subscribed the report of medical examination of February 1995 
listed cognitive dysfunction/memory deficits as one of the 
pertinent diagnoses.  A similar diagnosis was listed by the 
same physician in the aforementioned report of medical 
examination that he thereafter subscribed, in April 1995.

According to the report of the April 1995 private psychiatric 
assessment, the veteran reported pervasive forgetfulness, but 
only after the examiner noted, and asked him about, the 
veteran's apparent memory deficits.  The assessment was 
listed as "organic deficits" and the subscribing 
psychiatrist explained that the veteran demonstrated a clear 
pattern of cognitive deficits in all aspects of memory 
functioning, as well as an apparent impairment in his 
attention and concentration abilities, and that further 
neuropsychological assessment would be needed to define the 
deficits and determine the optimal cognitive re-training 
and/or other intervention strategies.

According to the report of the December 1996 VA general 
medical examination, the veteran's wife said that she first 
noted problems with the veteran's memory in February 1992, 
when she noticed that the veteran repeated himself, had 
problems paying bills and remembering whether they had been 
paid or not, would forget why he went to the store and would 
forget houses in the local neighborhood.  While it was noted 
that a January 1995 MRI of the veteran's head had been 
negative except for ethmoid and frontal sinusitis, an organic 
brain syndrome ("OBS") was diagnosed.

As shown above, the veteran has been diagnosed with an OBS.  
Since this is a diagnosed illness and § 3.317 specifically 
requires that the chronic disability be the result of an 
unknown, or undiagnosed, illness, the Board has no other 
recourse but to conclude that the claim for service 
connection for chronic memory loss, resulting from an 
undiagnosed Persian Gulf-related illness, lacks legal merit 
or entitlement under the law.

Also, insofar as the record is devoid of competent evidence 
demonstrating that the diagnosed OBS had its onset, or was 
aggravated, during service, the Board must also conclude that 
the claim has failed on a direct service connection basis.  
The Caluza criterion of a nexus is not met and, regarding the 
most likely etiology of the diagnosed OBS, the Board notes 
that the evidence of record only suggests a possible 
hereditary predisposition to a brain disorder, as the veteran 
said, early in his military career, that his father died of a 
brain tumor.

The appealed claim for service connection for chronic memory 
loss is not plausible or capable of substantiation.  As such, 
it has failed, both secondary to an undiagnosed Persian Gulf-
related illness and on a direct service connection basis and, 
consequently, it must be denied.


Fifth Issue
Entitlement to service connection for a chronic back 
condition, resulting from
an undiagnosed Persian Gulf-related illness, or on a direct 
basis:

The service medical records for the veteran's first period of 
active military service reveal no evidence of the 
manifestation of a chronic back condition at any time and the 
report of the May 1969 VA medical examination is not only 
silent as to any such condition or complaints but 
specifically reveals that the veteran's musculoskeletal 
system presented no evidence of disease or injury and no 
impaired function.

The service medical records for the veteran's second period 
of active military service are also devoid of any competent 
evidence of the manifestation of a chronic back condition.  
In fact, in the report of medical history that the veteran 
filled out and signed in September 1991, for separation 
purposes, he denied ever having had, or currently having, 
recurrent back pain and, in the report of the medical 
examination that was conducted at that time for the same 
purposes, the veteran's musculoskeletal system was clinically 
evaluated as normal and no diagnoses of any chronic back 
condition or disability were listed.

The earliest evidence of any complaints related to the back 
in the record is contained in the December 1993 VA outpatient 
medical record to which reference was made earlier, in which 
the examiner noted that there were signs of sciatica and that 
a CT scan of the veteran's lumbar spine had been ordered.  
The VA report reflecting the results of the CT scan, which 
was obtained in January 1994, is of record, and it reveals 
the manifestation of a mild degenerative disc disease (DDD) 
at the L3-L4, with a small Schmorl node and small bilateral 
posterior disc bulging at the level of L2-L3 and L4-L5, but 
with no disc herniation.

The current manifestation of a chronic back disability was 
thereafter confirmed in the reports of the VA general medical 
examinations of July 1994 and December 1996, both of which 
listed degenerative joint disease (DJD) of the lumbar spine 
as one of the pertinent diagnoses.

As shown above, the veteran has been diagnosed with DJD of 
the lumbar spine.  Since this is a diagnosed illness and 
§ 3.317 specifically requires that the chronic disability be 
the result of an unknown, or undiagnosed, illness, the Board 
has no other recourse but to conclude that the claim for 
service connection for a chronic back condition, resulting 
from an undiagnosed Persian Gulf-related illness, lacks legal 
merit or entitlement under the law.

Also, insofar as the record is devoid of competent evidence 
demonstrating that the diagnosed DJD of the lumbar spine, 
which was first diagnosed almost three years after the 
veteran's separation from active military service, had its 
onset, or was aggravated, during service, the Board must also 
conclude that the claim has failed on a direct service 
connection basis.  Further, since the DJD of the lumbar 
spine, which the Court has said equates to arthritis, or 
osteoarthritis,  was not diagnosed within the one-year period 
immediately following the veteran's separation from his 
second (and last) period of active military service, 
presumptive service connection for arthritis of the lumbar 
spine is not warranted, either.

The appealed claim for service connection for a chronic back 
condition is not plausible or capable of substantiation.  As 
such, it has failed, both secondary to an undiagnosed Persian 
Gulf-related illness, and on a direct (and presumptive) 
service connection basis, and, consequently, it must be 
denied.

Sixth Issue
Entitlement to service connection for chronic rashes of the 
groin and feet,
resulting from an undiagnosed Persian Gulf-related illness:

At the outset, it is noted that the direct service connection 
aspect of this issue is discussed in the remand portion of 
the present decision/remand, as it is felt that that aspect 
needs additional development.

The service medical records for the veteran's first period of 
active military service reveal no evidence of the 
manifestation of chronic rashes of the groin and feet at any 
time and the report of the May 1969 VA medical examination 
reveals a normal clinical examination of the veteran's skin 
and no related complaints.

The service medical records that were produced during the 
veteran's second period of active military service, which 
included the seven-month period during which the veteran 
served in the Southwest Asia theater of operations, reveal no 
complaints of rashes or other dermatological problems in the 
groin area and feet.  The report of the medical examination 
that was conducted for separation purposes in September 1991 
reveals a normal clinical evaluation of the veteran's skin 
and, while the veteran noted, in his report of medical 
history of the same date, that he had had, or currently had, 
skin diseases, he clarified this statement by saying that he 
had had scaling of the scalp, which started in Southwest Asia 
("SWA"), that it had been treated and that it had not yet 
resolved.

The first competent medical evidence showing actual symptoms 
related to a skin disorder of either the groin or the feet in 
the record is contained in a private medical record that was 
dated in May 1992.  According to this medical record, the 
veteran had a skin eruption and apparent fungal involvement 
in the inguinal area.  Tinea cruris  was diagnosed.

The report of a VA skin diseases examination that was 
conducted in May 1993 reveals complaints of pruritus (i.e., 
generalized itching ) on the feet and groin and diagnoses of 
chronic contact dermatitis  versus lichen simplex chronicus, 
chronic pruritus, of unknown etiology, rule out an internal 
disease process, tinea pedis,  stable, and onychomycosis  of 
the toenails.

Both the report of the February 1995 medical examination and 
the report of the April 1995 comprehensive clinical 
evaluation that were referred to previously and were signed 
by the same physician reveal diagnoses of tinea pedis and 
tinea cruris.  Also, the report of the December 1996 VA 
general medical examination reveals complaints of a rash or 
lesions in the groin, head and legs since returning from 
Saudi Arabia, although, at the time of the examination, there 
were only depigmentation and crustiness of the feet noted.  
Still, however, dermatitis of unknown etiology was diagnosed.

As noted above, the veteran's problems with rashes and 
lesions of the groin and feet have been specifically 
diagnosed as tinea cruris, tinea pedis and dermatitis.  Since 
this is a diagnosed illness and § 3.317 specifically requires 
that the chronic disability be the result of an unknown, or 
undiagnosed, illness, the Board has no other recourse but to 
conclude that the claim for service connection for rashes of 
the groin and feet, resulting from an undiagnosed Persian 
Gulf-related illness, lacks legal merit or entitlement under 
the law.  The claim is not plausible or capable of 
substantiation.  As such, it has failed and must be denied.  
(However, as said above, the direct service connection aspect 
of this issue is being remanded in the present 
decision/remand, in order to obtain additional development.)

Final consideration pertaining to the above six claims for 
service connection:

The Board must finally note that it is well aware of its duty 
to assist every claimant in the development of his or her 
claims for VA benefits.  However, as thoroughly explained 
above, the veteran has not submitted claims that are 
plausible or capable of substantiation.  Further, in 
carefully evaluating the above claims, the Board has found 
that the veteran has not reported that any additional, 
competent evidence exists that, if obtained, would establish 
claims for service connection that could be considered 
plausible and capable of substantiation.  Under these 
circumstances, VA has no further duty to assist him, as per 
the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of the appealed claims.  See, Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

1.  Service connection for chronic headaches, with associated 
"watery eyes," is denied, both secondary to an undiagnosed 
Persian Gulf-related illness, and on a direct basis.

2.  Service connection for peripheral neuropathy, previously 
claimed as paralysis and numbness of the legs, is denied, 
both secondary to an undiagnosed Persian Gulf-related 
illness, and on a direct basis.

3.  Service connection for chronic fevers is denied, both 
secondary to an undiagnosed Persian Gulf-related illness, and 
on a direct basis.

4.  Service connection for chronic memory loss is denied, 
both secondary to an undiagnosed Persian Gulf-related 
illness, and on a direct basis.

5.  Service connection for a chronic back condition is 
denied, both secondary to an undiagnosed Persian Gulf-related 
illness, and on a direct basis.

6.  Service connection for chronic rashes of the groin and 
feet, secondary to an undiagnosed Persian Gulf-related 
illness, is denied.

CONTINUED ON THE FOLLOWING PAGES


REMAND

The issues of entitlement to service connection for chronic 
rashes of the groin and feet, on a direct basis only, and a 
chronic blood disorder, a liver lesion, a right kidney cyst, 
chronic fatigue, chronic shortness of breath, chronic 
dizziness and chronic joint and muscle pain, resulting from 
an undiagnosed Persian Gulf-related illness, need additional 
development.

Regarding the claim of entitlement to service connection for 
chronic rashes of the groin and feet, it was already 
explained earlier in the present decision/remand that that 
claim has failed as a matter of law under § 3.317 because 
specific chronic dermatological disabilities of the feet and 
groin have been diagnosed and § 3.317 specifically precludes 
VA from granting service connection when the objective 
indications of chronic disability can be traced to a 
specific, known (diagnosed), illness.  However, the Board 
notes that it is still unclear whether the claim could be 
favorably resolved on a direct basis and that, consequently, 
further development of this aspect of this claim, in the form 
of another VA dermatological examination, accompanied by an 
opinion from the examining specialist regarding the most 
likely etiology of the diagnosed dermatological conditions, 
needs to be accomplished.  

The need for the above additional development is based on the 
fact that the record appears to support the veteran's 
contention that he did not have chronic rashes or lesions in 
his groin and feet prior to his Persian Gulf service.   
Also, the earliest diagnoses of tinea cruris and tinea pedis 
were recorded approximately seven months and 19 months after 
the veteran separated from service, respectively, and, in 
referring to the diagnosed tinea cruris in May 1992, the 
subscribing physician appeared not to distinguish between the 
type of skin eruptions that the veteran had on his scalp, for 
which he is service-connected, and the type of skin eruptions 
that he had in his groin.  This at least suggests that the 
same disabling entity that has caused the service-connected 
dermatological disability that is manifested on the veteran's 
scalp may be the same entity that has caused the tinea 
cruris, tinea pedis and dermatitis that were diagnosed after 
service in other parts of the veteran's body.  The Board, 
however, is precluded from reaching such a conclusion on its 
own because the Board is not a medical expert.  Thereby the 
need for a dermatological examination and opinion.

Regarding the claim for service connection for a chronic 
blood disorder, the Board notes that it is not clear in the 
record whether or not there is currently a blood disorder 
manifested and, if it is, whether that manifestation should 
be considered to represent an objective indication of chronic 
disability resulting from an unknown and undiagnosed chronic 
illness so as to warrant the granting of benefits under 
§ 3.317.  It is not known either whether such claimed blood 
disorder might explain, partly or in whole, the veteran's 
multiple post-Persian Gulf physical complaints that include 
aching joints, generalized weakness, dizziness, etc.  In this 
regard, it is noted that, in a May 1993 statement, a VA 
environmental physician indicated that a laboratory test had 
shown that the veteran had "polyclonal gamapathy" (or 
"polyclonal gammopathy," according to a June 1993 
laboratory report), which he described as "a serious disease 
... [that] we are fairly certain ... is related to the [v]accines 
[that the veteran] received prior to be ing [sic] sent to the 
[Persian] Gulf" and which he appeared to relate to the 
veteran's complaints of skin rash, joint ache, shortness of 
breath and fatigue.

Regarding the claim for service connection for a liver 
lesion, the Board notes that it is not clear in the record 
whether or not there is such a lesion or any other 
abnormality of the liver currently manifested and, if it is, 
whether that manifestation should be considered to represent 
an objective indication of chronic disability resulting from 
an unknown and undiagnosed chronic illness so as to warrant 
the granting of benefits under § 3.317.  On the one hand, the 
report of a February 1994 VA liver scan reveals a liver and 
spleen of normal size, with an homogeneous distribution, and 
an impression of a "normal study."  On the other hand, the 
report of a December 1993 VA CT scan of the abdomen reveals 
that there was a small one-cm. lesion at the junction between 
the right and left lobes of the liver, and a "lesion [of 
the] liver [of] unknown etiology" was diagnosed in the 
report of the July 1994 VA general medical examination.

Regarding the claim for service connection for a right kidney 
cyst, the Board notes 
that it is not clear in the record whether or not there is 
such a cyst, or any other abnormality of the right kidney 
currently manifested and, if it is, whether that 
manifestation should be considered to represent an objective 
indication of chronic disability resulting from an unknown 
and undiagnosed chronic illness so as to warrant the granting 
of benefits under § 3.317.  In this regard, it is noted that, 
according to the report of the December 1993 VA CT scan of 
the veteran's abdomen, there was a suspicion of an eight-mm. 
small cyst of the right kidney and a cyst of the right kidney 
was diagnosed in the report of the July 1994 VA general 
medical examination, in addition to a renal stone, left side, 
prior to the veteran's Persian Gulf service. 

Finally, regarding the claims for service connection for 
fatigue, shortness of breath, dizziness and joint and muscle 
pain, all claimed as chronic conditions having had their 
onset after the veteran's Persian Gulf service, the Board 
notes that it is not clear in the record whether there are 
objective indications of their manifestation as chronic 
disabling conditions resulting from an unknown and 
undiagnosed chronic illness so as to warrant the granting of 
benefits under § 3.317.

In view of the above, the Board finds that it is necessary 
that the veteran be re-examined by the pertinent specialists, 
who should be asked to render all the pertinent diagnoses and 
indicate, for each diagnosis separately, whether it is as 
likely as not that each diagnosed condition represents a 
chronic disability resulting from an undiagnosed Persian 
Gulf-related illness, or combination or illnesses, which had 
its onset during the veteran's period of service in the 
Persian Gulf or to a degree of 10 percent or more at anytime 
thereafter.  Also, for each disabling entity diagnosed that 
can be attributed to a known clinical diagnosis, the examiner 
should express an opinion as to its most likely etiology, 
i.e., whether it is as likely as not that that condition had 
its onset during, or is in any way causally related to, 
service.

In addition to the above, the Board notes that, according to 
an April 1995 VA medical record, the veteran said that he had 
applied for Social Security Administration (SSA) disability 
benefits but that the benefits were denied.  The Board notes 
that copies of the decision denying the SSA benefits, and of 
the medical evidence on which the decision was based, are not 
in the record and should be secured, as this evidence, while 
not dispositive, is considered pertinent to the adjudication 
of a claim for VA benefits.  See, in this regard, Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).

Additionally, since it appears that the veteran has been 
continuously receiving VA outpatient medical treatment for 
Persian Gulf-related symptomatology, the Board is of the 
opinion that the RO should secure copies of the records 
reflecting such medical treatment (and any other medical 
records that might be pertinent to the appealed claims and 
are not yet of record) between 1997 and the present time.  
This evidence, which is not yet of record, should be secured 
and associated with the claims folder before the veteran is 
scheduled for the VA medical examinations requested in the 
present decision/remand.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
appealed claims are REMANDED for the following:

1.  The RO should ask the veteran to 
indicate the date, or approximate date, 
when the SSA decision denying disability 
benefits was issued.  The RO should also 
ask him to advise the RO as to whether he 
has received outpatient and/or inpatient 
VA and/or private medical treatment since 
1997 for his Persian Gulf-related 
symptomatology.  If he has received any 
such private medical treatment, he should 
then fill out and submit the appropriate 
VA forms authorizing the RO to secure 
this evidence on his behalf, or else 
submit the evidence himself within a 
reasonable timeframe (to be decided by 
the RO).

The RO should also inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).   
The RO should also advise him in the same 
written communication of his obligation 
to cooperate with the development of the 
appealed claims and should inform him 
that the consequences of his failing to 
report for a VA medical examination 
without good cause might include the 
denial of his claims for VA benefits.  
See, 38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The RO should make arrangements to 
secure copies of all the above SSA-
related and private and VA medical 
evidence, which should then be associated 
with the claims folder.  Any negative 
results in attempting to secure this 
evidence should be accounted for in a 
memorandum to the file.

3.  The RO should then schedule the 
veteran for a VA dermatological 
examination.  The claims folder, which 
should already include at least a copy of 
this remand, should be made available to 
the examiner prior to the examination 
and, if the veteran fails to report for 
the dermatological examination without 
good cause, the RO should indicate so, in 
a memorandum to the file.

The examiner should be asked to review 
all the pertinent evidence in the record, 
including the medical records reflecting 
diagnoses of tinea cruris, tinea pedis 
and dermatitis, request, and interpret 
for the record, any studies or tests 
deemed necessary, conduct a thorough 
medical examination of the veteran and 
thereafter submit a comprehensive and 
legible report of medical examination 
that should include, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A list of all dermatological 
diagnoses of disabilities affecting 
the veteran's groin and feet that 
are warranted and, for each such 
diagnosis, his or her opinion as to 
the diagnosed disability's most 
likely etiology, particularly, with 
regard to whether it is as likely as 
not that the disability had its 
onset during, or is in any way 
causally related to, either one of 
the veteran's two periods of active 
military service.

The examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report 
and, of course and again, if additional 
tests and/or studies are felt to be 
appropriate to rule out any known or 
potential diagnoses, such examination 
and/or additional tests or studies should 
be scheduled and their results should be 
addressed and included in the record.

4.  The RO should then schedule the 
veteran for a comprehensive VA Persian 
Gulf medical examination, by at least one 
(or more) specialist in internal medicine 
and/or any other indicated specialist, or 
specialists.  The claims folder, which 
should already include at least a copy of 
this remand, should be made available to 
the examiner (or examiners) prior to the 
examination and, again, if the veteran 
fails to report for the dermatological 
examination without good cause, the RO 
should indicate so, in a memorandum to 
the file.

The examiner (or examiners) should be 
reminded that, for purposes of § 3.317, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  
He or she (or they) should also be 
reminded that, for purposes of § 3.317, 
the disability in question must have 
existed for six months or more, 
disabilities that exhibit intermittent 
episodes of improvement and worsening 
over a six month period are to be 
considered chronic and the six-month 
period of chronicity is to be measured 
from the earliest date on which the 
pertinent evidence establishes that the 
signs or symptoms of the disability first 
became manifest.

The examiner (or examiners) should also 
be informed of the veteran's period of 
active duty in the Persian Gulf and of 
his contentions regarding the onset of 
specific Persian Gulf-related 
symptomatology shortly after he was 
discharged from that second period of 
active military service.  The examiner 
(or examiners) should then be asked to 
review all the pertinent evidence in the 
record, including the medical records 
reflecting VA outpatient medical 
treatment for a "Persian Gulf Syndrome" 
and those records reflecting VA medical 
examinations as recently as in December 
1996 and May 1997, request, and interpret 
for the record, any studies or tests 
deemed necessary, conduct a comprehensive 
Persian Gulf medical examination of the 
veteran and thereafter submit a 
comprehensive and legible report of 
medical examination that should include, 
at least, the following information:

A.  A statement as to whether the 
examiner (or examiners) reviewed the 
claims folder prior to the 
examination.

B.  His or her (or their) opinion as 
to whether there are objective 
indications in the record, and upon 
the current examination, of the 
manifestation of a chronic blood 
disorder, a liver lesion, or any 
other liver abnormality, and/or a 
right kidney cyst, or any other 
right kidney abnormality, that 
should be considered to represent a 
chronic disability resulting from an 
undiagnosed Persian-Gulf related 
illness, or a combination of 
illnesses, due to the fact that, by 
history, physical examination and 
laboratory tests the chronic 
disability cannot be attributed to 
any known clinical diagnosis.

If, in the examiner's (or 
examiners') opinion, there is indeed 
a chronic blood disorder, a liver 
lesion and/or a right kidney cyst, 
or any other abnormality of the 
liver and/or right kidney that can 
be attributed to a known clinical 
diagnosis, he or she (or they) 
should nevertheless express his or 
her (or their) opinion as to the 
chronic disability's most likely 
etiology, particularly, with regard 
to whether it is as likely as not 
that the disability had its onset 
during, or is in any way causally 
related to, either one of the 
veteran's two periods of active 
military service.

C. With regard to the veteran's 
complaints of chronic fatigue, 
chronic shortness of breath, chronic 
dizziness and chronic joint and 
muscle pain, his or her (or their) 
opinion, for each such complaint 
separately, as to whether there are 
objective indications in the record, 
and upon the current examination, of 
its manifestation and of its 
representing a chronic disability 
resulting from an undiagnosed 
Persian-Gulf related illness, or a 
combination of illnesses, due to the 
fact that, by history, physical 
examination and laboratory tests, 
that chronic disability cannot be 
attributed to any known clinical 
diagnosis.

If, in the examiner's (or 
examiners') opinion, any of the 
complaints (fatigue, shortness of 
breath, dizziness, chronic joint and 
muscle pain) can be attributed to a 
known clinical diagnosis, he or she 
(or they) should nevertheless 
express his or her (or their) 
opinion as to the chronic 
disability's most likely etiology, 
particularly, with regard to whether 
it is as likely as not that the 
disability had its onset during, or 
is in any way causally related to, 
either one of the veteran's two 
periods of active military service.

The examiner (or examiners) should also 
be asked to thoroughly discuss and 
explain the rationale for all of his or 
her (or their) conclusions and opinions 
in a clear and legible manner in the 
examination report and, of course and 
again, if specialist examinations and any 
additional tests or studies are felt to 
be appropriate to rule out any known, or 
potential, diagnoses, such examination 
and/or additional tests or studies should 
be scheduled and their results should be 
addressed and included in the record.

5.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

6.  After the above development has been 
accomplished, the RO should re-adjudicate 
the issues on appeal, especially with 
regard to the additional evidence that 
was obtained.

If, upon re-adjudication of the appealed issues, any of the 
benefits sought on appeal remains denied, a Supplemental 
Statement of the Case should be provided to the veteran and 
his representative, with an appropriate period to respond, 
and the claims folder should thereafter be returned to the 
Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the evidentiary record and to afford 
him due process of law and that, consequently, no action is 
required of him unless and until he receives further notice 
from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appealed claims must be afforded expeditious treatment by 
the RO, as the law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
  According to the Court, the term "sciatica" is used to refer to a syndrome characterized by pain radiating 
from the back into the buttock and into the lower extremity along its posterior or lateral aspect, most 
commonly caused by the prolapse of the intervertebral disk, and the term is also used to refer to pain 
anywhere along the course of the sciatic nerve.  See, Ferraro v. Derwinski, 1 Vet. App. 326, 329-330 (1991). 
  According to the Court, "neuropathy" is defined as a general term denoting functional disturbances and/or 
pathological changes in the peripheral nervous system.  See, Ferraro, at 329.
  According to a September 1993 VA outpatient Persian Gulf Clinic medical record, the veteran complained 
of several symptoms, including nightsweats and fatigue, but it is noted that no specific objective indications 
of fever were recorded at that time, nor at any other time, for that matter.  Also, another VA outpatient 
medical record produced at the same clinic in February 1994 reveals that, while the veteran again was 
complaining of Persian Gulf Syndrome symptomatology, including fatigue and intermittent diarrhea, there 
was no objective symptomatology at the time of the examination.
  See, in this regard, Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992).
  The Court has defined tinea cruris as "jock itch."  See, ZN v. Brown, 6 Vet. App. 183, 185 (1994).
  Specifically, the Court has defined pruritus as localized or generalized itching due to irritation of sensory 
nerve endings from organic or psychogenic causes.  See, Stephens v. Principi, 3 Vet. App. 513, 514 (1992).
  The Court has defined dermatitis as chronic eczema.  See, Isenbart v. Brown, 7 Vet. App. 537, 538 (1995). 
  The Court has defined tinea pedis as "foot fungus" and also as "athlete's foot."  See, Best v. Brown, 10 Vet. 
App. 322, 323 (1997); and Ardison v. Brown, 6 Vet. App. 405, 405 (1994), respectively.
  The Court has defined onychomycosis as a fungal infection of the nail plate, usually caused by species of 
Epidermophyton, Microsporum and Trichophyton, and producing nails that are opaque, white, thickened, 
friable and brittle.  See, Davenport v. Brown, 7 Vet. App. 476, 477 (1995).
  See, for example, a March 1993 statement from a private physician who said that he had been the veteran's 
doctor since 1984, that the veteran had had no history of skin rashes until May 1992, and that the statement 
was being submitted "to confirm that the patient had no history of such eruption prior to his visit to me on 
May 28, 1992, or prior to his participation in service activities in Saudi Arabia."
  A similar diagnosis (status post renal stone, left side) was listed in the report of the December 1996 VA 
general medical examination, where it was also noted that the left renal stone had been treated with 
ultrasound laser in 1994 (after the veteran's Persian Gulf service).

